292 F.2d 734
D. C. TRANSIT SYSTEM, INC., Appellant,v.PUBLIC UTILITIES COMMISSION OF THE DISTRICT OF COLUMBIA, Appellee.
No. 15967.
United States Court of Appeals District of Columbia Circuit.
Argued March 20, 1961.
Decided May 18, 1961.

Mr. Harvey M. Spear, New York City, with whom Mr. Owen J. Malone, Washington, D. C., was on the brief, for appellant.
Mr. George F. Donnella, Counsel, Public Utilities Commission of the District of Columbia, with whom Messrs. Chester H. Gray, Gen. Counsel, Public Utilities Commission of the District of Columbia, and Andrew G. Conlyn, Counsel, Public Utilities Commission of the District of Columbia, were on the brief, for appellee.
Before PHILLIPS, Senior United States Circuit Judge of the Tenth Circuit,* and BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order of the District Court granting summary judgment, on cross motions, in favor of the appellee Commission in this suit by appellant Transit Company to set aside the Commission's order of September 30, 1959. The court held, in a memorandum opinion, that the Commission's order, directing the transit company to transfer $613,661.28 of the proceeds of the sale of property, from its earned surplus account to three different accounts, was not unreasonable, arbitrary or capricious.


2
Sections 43-310 and 43-314, D.C.Code (1951), confer broad discretion upon the Public Utilities Commission in regulating the accounting procedures of utility companies under its jurisdiction. Our function in reviewing the Commission's orders and decisions is limited to questions of law, including constitutional questions; and the Commission's findings of fact are conclusive unless it appears that the findings are unreasonable, arbitrary, or capricious. D.C.Code § 43-706 (1951). We find no error on the part of the District Court in determining that the Commission's order of September 30, 1959, was not unreasonable, arbitrary or capricious. We see no constitutional question involved.


3
Affirmed.



Notes:


*
 Sitting by designation pursuant to § 294(d), Title 28 U.S.Code